DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 December 2020 has been entered.

Response to Amendment
In the Applicant’s reply of 8 December 2020, the specification, claims, and drawings were amended. Based on these amendments and the examiner’s amendments below, the objections to the drawings, specification, and claims, the rejections under 35 U.S.C. 103, and the double patenting rejections set forth in the previous office action have been withdrawn. In particular, the rejections under 35 U.S.C. 103 have been withdrawn because the prior art fails to disclose or suggest all the limitations of independent claim 1, as discussed below. The double patenting rejections have been withdrawn because the references at issue also fail to disclose or suggest all the limitations of independent claim 1.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Melissa Szanto on 21 January and 3 February 2021.



1.	(currently amended) A method for forming a contact lens having an optic zone comprising:
forming a Lens Precursor by
obtaining a Lens Reactive Mixture including a UV blocker and a photoinitiator;
submerging a convex optical quality surface of a forming optic in a reservoir containing said Lens Reactive Mixture;
projecting a first Actinic Radiation having a first spectrum of wavelengths through pre-selected regions of said forming optic, wherein the first spectrum of wavelengths is not attenuated by said UV blocker and is within an initiator absorbance range of said photoinitiator; wherein said pre-selected regions correspond to locations of said contact lens to be formed having a thickness greater than a pre-determined thickness and that are not located in the optic zone, and wherein said first Actinic Radiation is selectively controlled to selectively polymerize or partially polymerize said Lens Reactive Mixture on a Voxel by Voxel basis at said pre-selected regions; and
projecting a second Actinic Radiation having a second different spectrum of wavelengths through said forming optic over a second region corresponding to an entirety of said contact lens to be formed, wherein said second spectrum of-4-Serial No. 16/154,632 wavelengths is at least partially attenuated by said UV blocker and is within said initiator absorbance range of said photoinitiator, wherein said second Actinic Radiation is selectively controlled to selectively polymerize or partially polymerize said Lens Reactive Mixture on a Voxel by Voxel basis across said forming optic;
wherein a time required to form said Lens Precursor is less than a time required to form said Lens Precursor using only said second Actinic Radiation;

applying a Fixing Radiation to form said contact lens.
	
3.	(currently amended) The method according to claim 1, wherein said projection of said first Actinic Radiation continues in conjunction with transmission of said second Actinic Radiation.

8-15.	(canceled)

***
Claim 1 has been amended to correct a typographical error (“intiator”), a grammatical issue (“required to form”), and the reversal of the first and second actinic radiations (the remaining changes). See claims 4 and 5; Figure 3; page 2, line 1, to page 3, line 2, of the specification; and page 12, lines 1-8.
Claim 3 has been amended to make its language consistent with that of claims 1 and 2.
Claims 8-15 have been canceled since they were directed to a non-elected invention.

***
The Abstract has been replaced as follows:



An apparatus and method for forming a contact lens includes submerging a convex optical quality surface of a forming optic in a reservoir containing Lens Reactive Mixture, projecting a first Actinic Radiation with a first wavelength through pre-selected regions of the forming optic that correspond to increased thickness in the lens to be formed for selectively polymerize the Lens Reactive Mixture on a Voxel by Voxel basis; projecting a second Actinic Radiation with a different wavelength through the entire forming optic to selectively polymerize the Lens Reactive Mixture on a Voxel by Voxel basis, removing the forming optic and polymerized Lens Reactive Mixture from the reservoir and applying a Fixing Radiation to form the contact lens. 






***
The Abstract has been replaced with the same Abstract filed on 20 August 2020. The replacement serves to present the Abstract on its own page in a single paragraph.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of U.S. Patent No. 8,318,055 (“Widman”) and U.S. Patent Application Publication No. 2014/0055744 (“Wildsmith”) fails to disclose or suggest projecting a first actinic radiation having a first spectrum of wavelengths through pre-selected regions of a forming optic, wherein the pre-selected regions correspond to locations of a contact lens to be formed having a thickness greater than a predetermined thickness, and projecting a second actinic radiation having a second different spectrum of wavelengths through the forming optic over a second region corresponding to an entirety of the contact lens to be formed, as required by claim 1.
As discussed in the office action of 10 September 2020 (“the office action”), Widman discloses projecting a specified actinic radiation over an entirety of a contact lens to be formed. See paragraph 15 of the office action. Wildsmith discloses that a height profile, i.e., a thickness, of a lens precursor can be controlled by increasing or decreasing a wavelength of actinic radiation exposure. See paragraph 22 of the office action. In combination, this would have suggested to one of ordinary skill in the art that the process of Widman could be modified such that different wavelengths were used in different areas to create a lens precursor of variable thickness. This would not have suggested projecting radiation of a first wavelength in certain 
In addition, the Examiner agrees with the Applicant’s argument that the prior art fails to disclose or suggest projecting a first actinic radiation having a first spectrum of wavelengths through pre-selected regions of a forming optic, wherein the first spectrum of wavelengths is not attenuated by a UV blocker, as required by claim 1. If one of ordinary skill in the art wished to use radiation of a higher wavelength than that disclosed in Widman (e.g., to form a thicker area, as taught by Wildsmith), he or she would have selected a UV blocker that would provide partial attenuation at that higher wavelength, just as is done at the wavelength used by Widman, rather than allow the radiation to be unattenuated.
Claims 2-6 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744               

/MARC C HOWELL/Primary Examiner, Art Unit 1774